Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J), rendered November 17, 2005, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 25 years, unanimously affirmed.
To the extent that defendant is claiming that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt, that claim is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the verdict was supported by legally sufficient evidence. We also find that the verdict was not against the weight of the evidence. Using great force, defendant struck the victim several times in the forehead with the sharp, four-inch heel of a shoe. The final blow penetrated the victim’s skull, causing brain damage. This evidence supported the conclusion that defendant intended to cause serious physical injury, which was the natural and probable consequence of such conduct (see People v Getch, 50 NY2d 456, 465 [1980]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P, Andrias, Sullivan, Williams and Gonzalez, JJ.